Case 7:19-cv-10510-KMK Document10 Filed 11/19/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

SUPERIOR HERBS, LLC, Case No, 7:19-cv-10510-KM
Plaintiff, PRELIMINARY
INJUNCTION ORDER
- against -

HERBGUY, INC, d/b/a ROCKHEDGE HERB FARMS
and JOHN ALVA,

Defendants.

 

 

Plaintiff Superior Herbs, LLC (“Superior” or “Plaintiff”) seeks an order enjoining and
restraining defendants Herbguy, Inc. d/b/a Rockhedge Herb Farms (“Rockhedge”) and John Alva
(“Alva”) (Rockhedge and Alva collectively, “Defendants”) and their customers, agents,
employees, officers, directors, successors, subsidiaries, related entities, assigns, and banking
institutions from taking any action to assign, transfer, convey, spend or dissipate PACA trust
funds in the sum of $155,103.00, except for delivery to Plaintiff's counsel, and directing and
requiring Defendants to account for the assets and liabilities of Rockhedge and its affiliated
entities.

Upon consideration of the order to show cause entered by the Court on November 13,
2019 (Docket No. 8) (the “Order”), the documents submitted by Plaintiffin support (Docket
Nos. 4-7) (the “Application”), and the hearing held on November 21, 2019, the Court, pursuant
to Fed. R. Civ. P. 65, makes the following findings of fact and conclusions of law:

1. Plaintiff is engaged in the business of buying and selling wholesale
quantities of produce in interstate commerce and is licensed as a dealer under PACA.
Declaration of Ericka Tamayo in Support of Motions for Relief Pursuant to Fed. R. Civ. P.

65 (Docket No. 6) (“Tamayao Declaration”) at 7 3; Exhibit A.

 

 
Case 7:19-cv-10510-KMK Document 10 Filed 11/19/19 Page 2of5

2. Rockhedge is and/or was engaged in the business of buying and selling
wholesale quantities of produce in interstate commerce and is and/or was licensed under
PACA as a dealer at all relevant times. Tamayo Declaration at { 4; Exhibit B.

3. Plaintiff sold to Defendants various wholesale lots of produce, which had
been moved in interstate commerce or contemplation thereof, worth $155,103.00, for which
it has not been paid. Tamayo Declaration at { 8; Exhibit C.

4, Defendants accepted the produce received from Plaintiff. Tamayo
Declaration at { 9.

5. Plaintiff preserved its interests under the trust provisions of PACA in the
amount of $155,103.00 by sending invoices to Defendants that contained the language
required by 7 U.S.C. § 499e(c)(4). Tamayo Declaration at | 10; Exhibit C.

6. Defendants have acknowledged having severe cash flow and financial
problems and have not paid the amount due Superior as required under the PACA trust.
Tamayo Declaration at J 11.

7. Defendants were served with the Order and the Application via Federal

Express. Docket No. 9.

Based on the factual showings made by Plaintiff, it appears that the PACA trust assets in

 

the possession of Defendants have been dissipated and are further threatened with dissipation.

Therefore, the Court finds that the requirements for the issuance of a preliminary injunction are

met!: (1) there is a likelihood that Plaintiff will be successful on the merits of its claims; (2) there

is a likelihood of irreparable harm to Plaintiff if the injunctive relief does not issue; (3) the

balance of the equities favors Plaintiff, whose funds may be dissipated, whereas there would

 

' Winter v. Natural Res. Defense Council, 129 8. Ct. 365, 374, 172 L. Ed. 2d 249 (2008); Salinger v. Colting, 607

F.3d 68, 79 (2d Cir.2010).

 
Case 7:19-cv-10510-KMK Document 10 Filed 11/19/19 Page 3 o0f5

appear to be little harm to Defendants if the injunctive relief is granted, since Defendants are
only ordered to do that which they are required to do under the statute (i.c., maintain the trust
assets as required by the statute and pay the undisputed debt or, failing that, turn over documents
as hereinafter set forth); and (4) the public interest would be furthered by the granting of
injunctive relief, as PACA states that its trust provisions were promulgated to benefit the public
interest that suffers due to non-payment for produce.

Accordingly, this 2 hay of November, 2019

ORDERED, that Plaintiffs Motion for Preliminary Injunction is granted; and it is
further

ORDERED, that Defendants, their customers, agents, employees, officers, directors,
subsidiaries, related entities, successors, assigns, and banking institutions, shall not alienate,
dissipate, pay over or assign any assets of Rockhedge, its successors, subsidiaries and related
companies until further order of this Court or until Defendants deliver to Plaintiffs counsel the
sum of $155,103.00 by bank check or wire transfer; and it is further

ORDERED, that within five (5) business days of the date of this Order, Defendants shall
supply to Plaintiffs counsel the following documents regarding the assets of Rockhedge, its
successors, subsidiaries and related companies, including but not limited to: (1) most recent
balance sheets and profit/loss statements; (2) all accounts receivable records showing all funds
collected by or on behalf of Defendants in the last sixty days in addition to all records showing
accounts receivable currently outstanding, including names, addresses, amounts and other
documentation such as invoices and account statements necessary for collection purposes; (3) all
documents related to funds owed to Defendants on behalf of credit/debit card processors and any

other electronic funds transfers due defendants; and (4) all financial records, such as bank

 

 
Case 7:19-cv-10510-KMK Document 10 Filed 11/19/19 Page 4 of 5

account statements, checking account registers and cash receipt records, showing any transfer of
funds to or from Rockhedge in the last six months; and it is further

ORDERED, that Defendants and/or any banking institutions used by Defendants shall,
within two (2) business days of service of this Order, deliver any and all funds realized from the
sale of produce in their possession up to $155,103.00 to McCarron & Diess, 576 Broadhollow
Road, Suite 105, Melville, New York 11747, attorneys for Plaintiff, to be held by Plaintiff's
counsel pending further order of the Court; and it is further

ORDERED, that any and all funds belonging to Rockhedge, its successors, subsidiaries
and related companies, in the possession of third parties, including all funds belonging to
Rockhedge, its successors, subsidiaries and related companies, on deposit at banking institutions
up to $155,103.00, shall be immediately delivered to McCarron & Diess, 576 Broadhollow Road,
Suite 105, Melville, New York 11747, attorneys for Plaintiff, to be held by Plaintiff's counsel
pending further order of the Court; and it is further

ORDERED, that the attorneys for Plaintiff are hereby authorized and directed to collect
all outstanding accounts receivable of Rockhedge, its successors, subsidiaries and related
companies, and pay over said collections to Plaintiff until Plaintiff's counsel receives full
payment of the sum of $155,103.00; and it is further

ORDERED that Defendants are required to fully cooperate with Plaintiff's attorneys in
providing any necessary documents to effect collection of accounts receivable of the Rockhedge,
and it is further
if
if

if

 

 

 
Case 7:19-cv-10510-KMK Document i0 Filed 11/19/19 Page 5 of 5

ORDERED, that delivery of a copy of this Order to Defendants shall be deemed to

constitute notice of this Order upon Defendants, their agents, servants and employees pursuant to

‘ TW Orcker & wien’ ne +e oat
Fed. R, Civ. P. 65(d)(2), Grey We over nie comve

dal il 85,

npeth M. Karas, ULS.D.I,

 

 

 
